LEWIS, J.
This action was brought to recover the reasonable value of services performed as the attorney of appellant company in prosecuting to a successful termination an action in .the federal court for the recovery of $1,350. The trial court found from the evidence that the reasonable value of the services was $575, and •ordered judgment for $470; $105 having been paid;
The assignments of error are insufficient, except as to the sufffiency of the evidence. The case requires no extended discussion. The services involved the examination • of a claim, amounting to $1,350, held by appellant against the United States government, ,and which arose out of services performed in the installation of ¡certain plumbing for the government in the state of Montana. Payment was refused on the ground that the government had a right to counterclaim for damages'“'on"‘account'"of the failure of appellant to comply with the specifications in a certain other contract which had been executed and paid for by the government. A demurrer was entered to the' answer, which was argued in the federal court, ¡and sustained, and judgment was finally entered for the amount, with interest. ,
The value of the services as claimed, was fully supported by the testimony of several reputable attorneys, and the amount as found Iby the court is sustained by the evidence, and is not excessive.
Affirmed.